2QA\G wase 2:20-cv-00955-JLBsNPM Document 1-1 Filed 12/02/20. Page 1 of 1 PagelD 91

  

IS dd (Rev, 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required-by-law, except as

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 
 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court ‘for’ the P} | j 4. ff
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) C8 ee abe
I. (a) PLAINTIFFS DEFENDANTS
LEONARD G. HOROWITZ PFIZER INC., MODERNA INC., |
HEARST CORP. and HENRY SCHEIN , INC. 7
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defend
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION Ce aES USE THE LOCATION OF
THE TRACT OF LAND INVOLVE
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)
Il. BASIS OF JURISDICTION (Place an “x” in One Box Only) 1. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(J! US. Government ([]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State KJ)! (1 1 Wncorporated or Principal Place O+4 Os
of Business In This State
(2. U.S. Government kis Diversity Citizen of Another State oO 2 [] 2 Incorporated and Principal Place oO 3 &) 5
Defendant Gneicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a oO 3 Oo 3 Foreign Nation Oo 6 Oe
Foreign Country
IV. NATURE OF SUIT (lace an “x” in One Box Only) Click here for: Nature of Suit e Descriptions.
L___conTRacr TORTS or BANKRUPTCY SS OMEN STATUTES —]
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 4 310 Airplane [[] 365 Personal Injury - of Property 21 USC 881 - 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability & 367 Health Care/ |] 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ER GH 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
~ 151 Medicare Act |] 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability Oo 368 Asbestos Personal 835 Patent- Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_] 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
([] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets |] 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle H 371 Truth in Lending Act _} 485 Telephone Consumer
190 Other Contract Product Liability [] 380 Other Personal | 1720 Labor/Management Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage Hs Railway Labor Act 862 Black Lung (923) H 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
| REAL PROPERTY. Cv RIGHTS PRISONER PETITIONS | 9° Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights. Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate ] 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General [_] 871 IRS—Third Party - 899 Administrative Procedure
290 All Other Real Property |] 445 Amer. w/Disabilities -[_ | 535 Death Penalty [____ IMMIGRATION | 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -[_| 540 Mandamus & Other 465 Other Immigration r] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
[_] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
ky! Original Ci Removed from oO 3 Remanded from Oo 4 Reinstated or oO 5 Transferred from oO 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

[15 USC 845: 42 U.S.C. § 1981(3)]:

Brief description of cause:

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN = [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $10M JURY DEMAND: — Byes [No
VIII. RELATED CASE(S) Sev i /
IF ANY (Bee instructions: GE DOCKET NUMB

 
    

 

 

 

 

DATE SIGNATURE OF ATTORNEY OF RECORD
December 1, 2020 pe
¢ i ZY 2
FOR OFFICE USE ONLY Te wer —
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

FUNGS Yk Stemwens, ) 2190-04 5-FIM le
